Citation Nr: 1038865	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

2.  Entitlement to a rating greater than 20 percent for lumbar 
degenerative disc disease and degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in January 2006 and 
May 2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which increased the Veteran's 
disability rating for his lower back disability to 20 percent and 
denied service connection for prostate cancer, to include as due 
to ionizing radiation.  

The Veteran has submitted a statement waiving initial 
consideration of additional evidence submitted since the last 
Supplemental Statement of the Case, issued in November 2008, by 
the RO, such that the Board can properly proceed to adjudicate 
the merits of Veteran's pending claim for service connection for 
prostate cancer, to include as due to ionizing radiation.

The issue of entitlement to a rating greater than 20 percent for 
lumbar degenerative disc disease and degenerative joint disease 
is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's prostate cancer was not manifested during service 
or within one year of separation from service, and is not 
causally or etiologically related to service, including exposure 
to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in August 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
assistance provided included a radiation review pursuant to 38 
C.F.R. § 3.311 in April 2006.  

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran contends that his prostate cancer is due to radiation 
he was exposed to during service.  Applicable law provides that 
service connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. 
 
Generally, to prove service connection, the record must contain:  
(1) a current diagnosis of the claimed disorder; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing 
Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here, the Veteran has provided substantial medical evidence 
showing that he underwent a radical prostatectomy and radiation 
therapy for prostate cancer, and that he suffers from 
incontinence and impotence as a result.  See VA treatment records 
dated November 2004 to November 2007.  Thus, the first 
requirement for service connection has been met.  With respect to 
the second and third requirements for service connection, there 
are four methods available to the Veteran to show that his 
prostate cancer is related to his military service.  

First, the Veteran could show that prostate cancer was manifest 
during service.  However, the Veteran's service treatment records 
show no urological complaints during service other than treatment 
for a urinary tract infection in September 1986.  Furthermore, 
the Veteran's service treatment records also contain medical 
surveillance reports for exposure to radiation dated from October 
1984 to October 1988.  All exams were normal and the Veteran was 
cleared to return to duty.  The Veteran's separation exam lists 
his genito-urinary system as "normal" and no additional 
problems are noted.  Thus, in-service incurrence of a prostate 
disorder is not established by the evidence of record. 

For certain diseases, a Veteran can establish that cancer was 
incurred during service by using the chronic disease presumption 
of 38 C.F.R. §§ 3.307 and 3.309.  Those regulations provide that 
if a malignant tumor, such as prostate cancer, was manifest to a 
compensable degree within one year following discharge from 
active military service, it will be presumed that the condition 
was incurred during service.  38 C.F.R. §§ 3.307, 3.309.  Here, 
however, the evidence does not show any manifestation of a 
urological condition within a year of the Veteran's discharge 
from service in August 1995; the earliest evidence showing 
symptoms of a prostate condition is his prostate-specific antigen 
(PSA) test from November 2004.

When exposure to ionizing radiation is alleged with respect to 
prostate cancer, the special presumption provision of 38 C.F.R. § 
3.311 is also applicable.  This regulation provides that when a 
Veteran claims that his in-service exposure to ionizing radiation 
caused a radiogenic disease, including prostate cancer, and that 
disease becomes manifest at least five years after service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When the 
claim is based on radiation exposure not related to atmospheric 
nuclear weapons testing or the occupation of Hiroshima or 
Nagasaki, a request will be made for any available records 
concerning the Veteran's exposure to radiation, including, but 
not limited to, the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, and 
other records which may contain information pertaining to the 
Veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2)(i).

Here, the evidence shows that the Veteran served as a Radiation 
Protection Officer and Calibration Technician for a period of 8 
years.  The RO requested the Veteran's DD Form 1141, but it was 
not of record.  However, a full history of the Veteran's 
radiation exposure was provided by the Dosimetry Branch of the US 
Army Radiation Standards and Dosimetry Laboratory.  

As the Veteran has a radiogenic disease and exposure to radiation 
in service, the Board will turn to the question of whether the 
evidence shows a causal relationship between the radiogenic 
disease and that in-service exposure.  When it has been 
determined that: (1) a Veteran has experienced radiation exposure 
not related to atmospheric nuclear weapons testing or the 
occupation of Hiroshima or Nagasaki; (2) the Veteran subsequently 
develops a specified radiogenic disease, such as prostate cancer; 
and (3) prostate cancer first become manifest five years or more 
after exposure, the claim will be referred to the VA Under 
Secretary for Benefits for further consideration.  38 C.F.R. § 
3.311(b).  The Under Secretary for Benefits is to consider the 
claim with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
Veteran's disease resulted from radiation exposure in service, 
the Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

38 C.F.R. § 3.311(c)(1) provides that, in obtaining an advisory 
medical opinion, consideration will be given to the factors 
specified in § 3.311(e).  38 C.F.R. 
§ 3.311(c)(1)(i) provides that the medical adviser must determine 
whether sound scientific and medical evidence supports a 
conclusion that it is "at least as likely as not" that the 
disease resulted from in-service radiation exposure or whether, 
under § 3.311(c)(1)(ii), there is "no reasonable possibility" 
that the disease resulted from in- service radiation exposure.

Here, as the Veteran was exposed to ionizing radiation and had 
subsequently developed one of the specified radiogenic diseases 
five years or more after exposure, his claim was referred to the 
Under Secretary for Benefits and an opinion from the VA Under 
Secretary of Health was requested.  The VA Chief Public Health 
and Environmental Hazards Officer provided an opinion in April 
2006.  Therein, it was noted that the Interactive 
Radioepidemoiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's prostate cancer.  This program 
allows the user to input the particular data for an individual's 
exposure and disease history, including age of exposure, amount 
of exposure, length of time between exposure and diagnosis, the 
type of cancer diagnosed, the area of the body affected, ethnic 
origin, and other possible sources of exposure.  This program 
calculated a 99th percentile value for the total probability of 
causation of not more than .05% for the Veteran's prostate 
cancer.  Therefore, the opinion provided was that it is unlikely 
that the Veteran's prostate cancer can be attributed to ionizing 
radiation while in service.  In consideration of this opinion, 
the Director of the Compensation and Pension Service found that 
there is no reasonable possibility that the Veteran's prostate 
cancer resulted from exposure to radiation in service.

The Board acknowledges that the Veteran submitted treatises on 
the low-level radiation exposure in support of his claim.  While 
these treatises have been reviewed, they are too general in 
nature to alone provide the necessary evidence to show that the 
Veteran's prostate cancer is due to his radiation exposure in 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In 
this regard, the Board notes that in order to substantiate a 
claim, a medical treatise, textbook, or article must discuss 
generic relationships with a degree of certainty for the facts of 
a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
the nexus element).  The documents provided by the Veteran in 
this case do not address the specific facts of his case, and as 
such, the Board concludes that the document does not establish 
that the Veteran's disability is due his active service.  
Moreover, to the extent that the Veteran is using the general 
conclusions drawn in the literature to substantiate his own 
specific opinion that his particular case of prostate cancer is 
related to his service, this extrapolation constitutes a medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Veteran has also submitted an opinion from his VA physician 
in support of his claim.  The physician found that the Veteran 
was exposed to excessive amounts of radiation and was not 
provided with the necessary protective equipment.  He provided 
the opinion that it is more likely than not that the Veteran's 
prostate cancer is due to his exposure to radiation as exposure 
to radiation for that many years significantly increases the 
chances of getting prostate cancer.

The opinion provided by the Veteran's physician conflicts with 
the opinion provided by the VA Chief Public Health and 
Environmental Hazards Officer.  When there are conflicting 
medical opinions of record, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Here, the VA Public Health and Environmental Hazards Officer has 
considerable expertise in assessing the effects of public health 
hazards, including radiation exposure.  Additionally, the 
findings of the VA Officer are assisted by the use of a highly 
specialized program, the Interactive Radioepidemoiological 
Program (IREP), designed by the National Institute for 
Occupational Safety and Health (NIOSH), an agency with 
considerable expertise in assessing job site health risks.  In 
comparison, the Veteran's physician is an internal medicine 
specialist with no particular expertise in the hazards of 
radiation exposure.  As the Veteran's physician has less 
expertise in the relevant subject matter, the Board finds his 
opinion to be less probative than that of the Public Health and 
Environmental Hazards Officer.

Furthermore, in addition to the differing levels of expertise, 
the Veteran's physician provided an opinion based only on the 
allegedly extensive exposure of the Veteran and the lack of 
protective gear.  The physician did not specify the particular 
level of exposure experienced by the Veteran, the level at which 
the physician felt that there would be risk of exposure, or any 
other factor considered in reaching that determination.  
Conversely, the opinion given by the VA Chief Public Health and 
Environmental Hazards Officer is based upon the review of the 
Veteran's level of exposure, which was determined to be .064 rem.  
Additionally, the opinion explains that the sensitivity of the 
prostate to radiation carcinogenesis has been found to be 
relatively low.  Because the opinion of the Public Health and 
Environmental Hazards Officer is based on detailed facts and 
data, is the product of reliable principles and methods, and is 
the result of reliably applying those principles and methods to 
the facts of the case, the Board finds that this opinion is more 
probative than the opinion offered by the Veteran's physician, 
which does not explain the principles and methods used to reach 
the determination provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301-304 (2008). 

Therefore, as the opinion provided by the VA Under Secretary of 
Health, signed by the VA Chief Public Health and Environmental 
Hazards Officer, is more probative than the opinion provided by 
the Veteran's physicians due to the greater expertise and more 
thorough reasoned analysis provided, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's prostate cancer was caused by in-service exposure to 
ionizing radiation.

Lastly, even where the Veteran is not entitled to service 
connection under any applicable presumptive provision, service 
connection for prostate cancer from in-service radiation exposure 
may also be granted under the general VA compensation entitlement 
system if the Veteran can otherwise show a causal relationship 
between the present disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  Here, however, the only causal 
evidence presented is that seeking to show that the Veteran's 
prostate cancer was caused by exposure to ionizing radiation.  As 
there is no other evidence of a causal relationship between the 
Veteran's service and his prostate cancer other than the evidence 
presented above, found to be less probative than the other 
medical evidence of record, service connection cannot be granted 
on the general VA compensation entitlement system.   

It is clear from the Veteran's statements and testimony that he 
sincerely believes his prostate cancer was caused by his 
radiation exposure during service.  However, the record does not 
establish that the Veteran is qualified, through his education, 
training, or experience, to provide medical opinions about the 
etiology of his prostate cancer.  38 C.F.R. § 3.159(a)(1); See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is 
not competent to give evidence of matters that require medical 
knowledge).

The application of the doctrine of reasonable doubt does not 
change the outcome. When there is an approximate balance of 
positive and negative evidence about a claim, reasonable doubt 
should be resolved in the claimant's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, here, the only evidence 
in favor of the Veteran's claim is the general medical treatise 
evidence submitted by the Veteran, the conclusory statement 
submitted by his physician, and the Veteran's strong belief that 
there is a connection between his disability and service.  This 
evidence must be weighed against the negative opinion of the VA 
Public Health and Environmental Hazards Officer, which was based 
on a detailed review of the Veteran's actual history of exposure, 
a complex statistical analysis that took the particularized facts 
of the Veteran's history and disease into account, and the 
medical expertise of the officer.  Because the opinion of the VA 
Public Health and Environmental Hazards Officer is more 
probative, the preponderance of the evidence is against the 
Veteran's claim, and the doctrine reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
medical evidence of record does not establish that the Veteran's 
skin cancer is related to his service and service connection must 
be denied. 


ORDER

Service connection for prostate cancer, including as due to 
exposure to ionizing radiation, is denied.


REMAND

With respect to the remaining claim on appeal, Veteran contends 
that he is entitled to a rating in excess of 20 percent for his 
lumbar degenerative disc disease and degenerative joint disease.  
Specifically, the Veteran seeks a higher rating based on the 
number of incapacitating episodes he has experienced due to his 
back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA's duty to assist includes the conduct of a thorough and 
comprehensive VA examination.  Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Here, the Veteran is 
entitled to a new VA examination as the previous examination was 
conducted in October 2005, nearly five years ago.  Significantly, 
review of the VA treatment records suggests that the Veteran's 
condition may have worsened since his VA examination, as he 
reported not having experienced any incapacitating episodes 
during the last 12 months at his VA examination, but has reported 
missing a considerable amount of work due to his condition in his 
VA treatment records dated October 2007 to January 2009.  
Accordingly, a remand is warranted for a VA examination in order 
to assess the current severity of the Veteran's service-connected 
back disability.  Any recent VA treatment records should also be 
obtained.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
pertaining to the Veteran dated since 
December 2009.  

2.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. 
 
The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's back disability 
in detail.  The examiner is asked to 
provide the range of motion of the lumbar 
spine (extension, forward flexion, left and 
right lateral flexion and left and right 
rotation), expressed in degrees, and to 
determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder.  

If feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time, and this 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups. 

The examiner should also identify any 
associated neurological disorders 
associated with the service-connected low 
back disorder.  The severity of each 
neurological sign and symptom should be 
reported.  The examiner should provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," and whether there is incomplete 
paralysis or complete paralysis of the 
associated nerve.  Moreover, the examiner 
should state whether any other nerve is 
affected and, if so, the severity of the 
impairment of the nerve affected should be 
determined. 

Lastly, the examiner should state whether 
the Veteran has intervertebral disc 
syndrome that is related to his service 
connected back disability  If so, state 
whether the intervertebral disc syndrome 
results in incapacitating episodes, and if 
so, the duration of the episodes over the 
past 12 months should be reported.  The 
examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician. 
 
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation. 
 
Since it is important "that each disability 
be viewed in relation to its history," 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


